          Case 1:18-cv-01568-TDC Document 72 Filed 02/06/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 THE NATIONAL FEDERATION OF                    )
 THE BLIND, et al.                             )
                                               )
        Plaintiffs,                            )
                                               )       Civil Action No. 18-01568 (TDC)
                v.                             )
                                               )
 UNITED STATES DEPARTMENT OF                   )
 EDUCATION, et al.,                            )
                                               )
        Defendants.                            )
                                               )

                                STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs National

Federation of the Blind, the Council of Parent Attorneys and Advocates, Inc., and the National

Association for the Advancement of Colored People, Inc.; and Defendants, Elisabeth D. DeVos,

in her official capacity as Secretary of Education, Kenneth L. Marcus, in his official capacity as

Assistant Secretary for Civil Rights, and the U.S. Department of Education, hereby stipulate to

the dismissal of this Action.

       The Parties agree that Local Rule 111 governs their settlement agreement and further

agree that this case shall be dismissed with prejudice one year from the date of the filing of this

Stipulation unless: (1) the Parties jointly move the Court to terminate the Agreement earlier; or

(2) pursuant to Local Rule 111, Plaintiffs move the Court, upon a showing of good cause, to

reopen the case because the terms of the Agreement have not been consummated. Plaintiffs shall

meet and confer with Defendants at least 30 days prior to filing such a motion with the Court.
         Case 1:18-cv-01568-TDC Document 72 Filed 02/06/20 Page 2 of 2



Dated: February 6, 2020                Respectfully submitted,

                                       JOSEPH H. HUNT
                                       Assistant Attorney General,
                                       Civil Division
                                       CARLOTTA WELLS
                                       Assistant Branch Director

/s/ Eve L. Hill__________              /s/ Marsha Stelson Edney
EVE L. HILL                            Senior Trial Counsel
Anisha S. Queen                        United States Department of Justice
Brown, Goldstein & Levy, LLP           Civil Division, Federal Programs Branch
120 East Baltimore St., Ste 1700       1100 L Street, NW, Rm 11014
Baltimore, MD 21202                    Washington, DC 20005
Tel: (410) 962-1030                    Tel: (202) 514-4520
ehill@browngold.com                    Counsel for Defendants
Counsel for Plaintiffs




                                       2
